DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00051-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MARRIOTT MOBILE HOMES, INC.,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

DAVID W. BRISTOL,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
 Appellant has filed a Motion to Dismiss Appeal, and all other parties to the appeal have been
given notice of the filing of this motion.  The motion represents that the parties have fully
compromised and settled all matters and disputes existing between them.  Therefore, the parties'
agreement disposes of all issues presented for appeal.  Because Appellant has met the requirements
of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered November 25, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.




(DO NOT PUBLISH)




1.  See Tex. R. App. P. 47.1.